Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Patrick Michael Dayson appeals the district court’s order dismissing his complaint filed under 42 U.S.C. § 1988 (2012) for lack of jurisdiction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Dayson v. Lanier, No. 4:14-cv-00131-FL (E.D.N.C. Sept. 23, 2014). We deny Dayton’s motions to expedite the decision and to order an investigation of missing firearms. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.